DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments (see Remarks filed on 03/03/2022) with respect to the rejection of claims 1-15 under 35 USC 103 over Washburn (US Pub. 2016/0318828 A1), in view of Pretz et al. (US Pat. 8,669,406), have been fully considered and are persuasive. The examiner agrees with Applicant that the applied prior art fails to teach or suggest the regeneration steps as required in claims 1, 8, and 12. Therefore, the rejection has been withdrawn. Claim 8 and its dependent claims 9-11 and 20 have been indicated allowable over the prior art.  
However, upon further consideration, a new ground of rejection applicable to claims 1, 2, 4-7, 12-16, 18, and 19 is made in view of Hossain et al. (US Pub. 20170354955 A1), and/or Hossain et al. (US Pub. 20170354955 A1), in view of Pretz et al. (US Pat. 8,669,406 B2, cited in IDS dated 02/24/2021).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 12-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hossain et al. (US Pub. 2017/0354955 A1).
Regarding claim 1, Hossain discloses a process for oxidative dehydrogenation (ODH) of alkanes to olefins, the process comprising:
passing a hydrocarbon feed comprising alkanes, such as propane, into a fluidized bed reactor ([0024]-[0025]; it is noted that propane has an atmospheric boiling point of -42 °C);
contacting the hydrocarbon feed with a catalyst in the fluidized bed reactor to produce a dehydrogenated product ([0026]);
passing a reduced catalyst to a re-oxidation chamber (i.e. a regeneration unit) ([0104]);
re-oxidizing at least a portion of the reduced catalyst ([0026], [0104]); and 
repeating the dehydrogenation step with the regenerated catalyst ([0026]; [0103]-[0104]),
wherein the catalyst may be classified as a Geldart A group power, a Geldart B group powder, a Geldart C group powder, or Geldart D group powder, preferably as a Geldart B group powder ([0073]).
Hossain does not explicitly teach the claimed step of contacting hydrogen produced from the dehydrogenation reaction with an oxygen-rich oxygen carrier material in the fluidized bed reactor to combust the hydrogen and form an oxygen-diminished oxygen carrier material, wherein the oxygen-rich oxygen carrier material is reducible and exhibits Geldart A properties or Geldart B properties. 
However, Hossain does disclose that the catalyst comprises i) a support material comprising alumina modified by calcium oxide, and ii) a catalytic material comprising vanadium oxides on a support, wherein the vanadium oxides are reducible and provide oxygen required for the oxidative dehydrogenation, wherein the oxygen reacts with hydrogen to form water ([0005], [0055], [0097]). Therefore, it can be said the vanadium oxides can be considered both “a dehydrogenation catalyst” and “an oxygen-rich oxygen carrier material” of claim 1.  In some embodiments, the dehydrogenation catalyst comprises a mixture of at least 50 wt% V2O5 with the balance substantially comprising VO2, in which case the V2O5 component, which has a relatively high reducibility, can correspond to “an oxygen-rich oxygen carrier” and the more stable VO2 component to “a dehydrogenation catalyst” of claim 1 ([0065]). Furthermore, since Hossain’s catalysts may be classified as a Geldart A or B powder, it can also be said that Hossain teaches utilizing an oxygen-rich oxygen carrier (V2O5) exhibiting Geldart A or B properties. 

Regarding claim 2, Hossain teaches a reaction temperature of 500-700°C, which overlaps and thus renders obvious the claimed temperature of “greater than 600°C and less than 850°C” ([0096]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05. I.

Regarding claim 3, Hossain discloses that the catalyst may contain a mixture of vanadium oxides with different oxidation states, where at least 50 wt% of the vanadium oxides is V2O5 with the balance substantially comprising VO2, and further discloses that the catalyst additionally comprises support materials including alumina and calcium oxide, as discussed above ([0054], [0061], [0064]-[0065]). Hossain notes that V2O5 is easily reducible to a lower oxidation state ([0065], [0120]). Therefore, the V2O5 component and its associated support material can correspond to the “oxygen-rich oxygen carrier material” while the VO2 component and its associated support material to the “dehydrogenation catalyst,” and Hossain is considered to encompass embodiments where the reactor comprises ≤50 wt% of the “dehydrogenation catalyst” based on the total weight of solids in the fluidized bed reactor thereby rendering the claimed range (i.e. 25-75 wt%) obvious.

Regarding claim 4, Hossain teaches that the catalyst may comprise a mixture of at least 50 wt% V2O5 with the balance substantially comprising VO2 ([0065]). Here, the V2O5 component is considered to correspond to “an oxygen-rich oxygen carrier” and the more VO2 component to “a dehydrogenation catalyst” of claim 1, as discussed above. Hossain teaches that the reduction of V2O5 occurs as follows: V2O5 + 2H2 [Wingdings font/0xE0] V2O3 +2H2O ([0122]), which would be equivalent to releasing of two oxygen atoms from V2O5. Therefore, it can be said that  V2O5 component has about 18 wt% releasable oxygen based on the weight of V2O5 component, considering the molar mass of oxygen (16g/mol) and V2O5 (181.88g/mol).

Regarding claim 5, Hossain does not explicitly teach that contacting the hydrogen produced in the dehydrogenation reaction with the V2O5 component removes from 1-50 wt% of the releasable oxygen from the V2O5 component. 
However, Hossain discloses that the oxidative dehydrogenation reaction is operated in an oxygen free environment where the catalyst is the only source of oxygen, and also notes that excess oxygen inside the reactor or catalyst chamber increases the combustion reaction and therefore COx production ([0097], [0133]). Hossain teaches that the amount of oxygen available for the reaction is controlled by the catalyst available, or lattice oxygen of the catalyst, specifically the vanadium oxide species, to enhance olefin selectivity ([0097]). 
Therefore, in the view of teachings of Hossain, it would have been obvious to one of ordinary skill in the art to optimize the amount of releasable oxygen of the V2O5 component that is removed and participates in the hydrogen combustion and thus arrive at the claimed range of 1-50 wt%, since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 6, Hossain notes that hydrogen reacts with vanadium oxides of the catalyst to produce water, and discloses an example in which the dehydrogenation reaction produces a product containing no hydrogen ([0119], [0135]). This reasonably suggests that essentially all of the hydrogen produced from the dehydrogenation is reacted/combusted with the vanadium oxide of the catalyst.

Regarding claim 7, Hossain teaches that the catalyst preparation step includes an activation by reducing a precatalyst with hydrogen followed by calcination ([0077], [0108]). 

Regarding claim 12, Hossain discloses a process for oxidative dehydrogenation (ODH) of alkanes to olefins, the process comprising:
passing a hydrocarbon feed comprising alkanes, such as propane, into a fluidized bed reactor ([0024]-[0025]; it is noted that propane has an atmospheric boiling point of -42 °C);
contacting the hydrocarbon feed with a catalyst in the fluidized bed reactor to produce a dehydrogenated product ([0026]);
passing a reduced catalyst to a re-oxidation chamber (i.e. a regeneration unit) ([0104]);
re-oxidizing at least a portion of the reduced catalyst ([0026], [0104]); and 
repeating the dehydrogenation step with the regenerated catalyst ([0026]; [0103]-[0104]),
wherein the catalyst may be classified as a Geldart A group power, a Geldart B group powder, a Geldart C group powder, or Geldart D group powder, preferably as a Geldart B group powder ([0073]).
Hossain teaches a reaction temperature of 500-700°C, which overlaps and thus renders obvious the claimed temperature of “greater than 600°C” ([0096]).
Hossain does not explicitly teach that the catalyst is an oxygen-rich dual-purpose material which is reducible and exhibits Geldart A or B properties, wherein released hydrogen from the hydrocarbon feed is reacted with released oxygen from the oxygen-rich dual-purpose material. 
However, Hossain does disclose that the catalyst comprises i) a support material comprising alumina modified by calcium oxide, and ii) a catalytic material comprising vanadium oxides on a support, wherein the vanadium oxides are reducible and provide oxygen required for the oxidative dehydrogenation, wherein the oxygen reacts with hydrogen to form water ([0005], [0055], [0097]). Therefore, the catalytic material of the catalyst comprising vanadium oxides can be considered “an oxygen-rich dual-purpose material” which catalyzes the dehydrogenation reaction and also provides the necessary oxygen reagent for the reaction. Furthermore, since Hossain’s catalysts may be classified as a Geldart A or B powder, it can also be said that Hossain teaches utilizing an oxygen-rich oxygen carrier (vanadium oxides) exhibiting Geldart A or B properties. 

Regarding claim 13, Hossain teaches that the catalyst may consist essentially of 50 wt% V2O5 ([0065]). Hossain further teaches that the reduction of V2O5 occurs as follows: V2O5 + 2H2 [Wingdings font/0xE0] V2O3 +2H2O ([0122]), which would be equivalent to releasing of two oxygen atoms from V2O5. Therefore, it can be said that the catalytic material consisting essentially of V2O5 has about 18 wt% releasable oxygen based on the weight of the oxygen-rich dual-purpose material, considering the molar mass of oxygen (16g/mol) and V2O5 (181.88g/mol).

Regarding claim 14, Hossain teaches that the catalyst may consist essentially of 50 wt% V2O5 ([0065]). 
Hossain does not explicitly teach that contacting the hydrogen produced in the dehydrogenation reaction with the catalyst removes from 1-50 wt% of the releasable oxygen from the catalytic material (V2O5). 
However, Hossain discloses that the oxidative dehydrogenation reaction is operated in an oxygen free environment where the catalyst is the only source of oxygen, and also notes that excess oxygen inside the reactor or catalyst chamber increases the combustion reaction and therefore COx production ([0097], [0133]). Hossain teaches that the amount of oxygen available for the reaction is controlled by the catalyst available, or lattice oxygen of the catalyst, specifically the vanadium oxide species, to enhance olefin selectivity ([0097]). 
Therefore, in the view of teachings of Hossain, it would have been obvious to one of ordinary skill in the art to optimize the amount of releasable oxygen of the V2O5 component that is removed and participates in the hydrogen combustion and thus arrive at the claimed range of 1-50 wt%, since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 15, Hossain teaches that the catalyst preparation step includes an activation by reducing a precatalyst with hydrogen followed by calcination ([0077], [0108]). 

Regarding claim 17, Hossain does not explicitly teach that the regeneration is operated at a temperature of 725-875 °C. However, Hossain does disclose that in a preferred embodiment the regeneration/re-oxidation is operated at a temperature of up to 700 °C ([0104]). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. MPEP 2144.05 I. In the absence of showing of criticality of the claimed range, the examiner’s position is that the regeneration temperature range of Hossain, i.e., ≤700°C, is considered so close that one skilled in the art would have expected at least the lower limit of the claimed range, i.e., 725 °C, to have the same effect as Hossain’s suggested temperature. 

Regarding claim 18, Hossain teaches a reaction temperature of 500-700°C and a  regeneration temperature of up to 700°C ([0096], [0104]). Thus, Hossain is considered to encompass embodiments where the regeneration temperature is at least 50°C greater than the reaction temperature in the fluidized bed reactor.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hossain et al. (US Pub. 20170354955 A1), as applied to claim 1, and in view of Pretz et al. (US Pat. 8,669,406 B2, cited in IDS dated 02/24/2021).
Regarding claims 16 and 19, Hossain teaches operating the regeneration of the catalyst in a regenerator unit is operated at a temperature of up to 700°C  ([0104]).
Hossain does not explicitly teach (i) a supplemental fuel is combusted in the regeneration unit to produce heat and increase the temperature of the catalyst, and (ii) enough heat is generated during the regeneration/re-oxidation of the catalyst to act as a source of heat for the reaction in the fluidized bed reactor. 
However, Pretz, drawn to a process for the dehydrogenation of paraffinic hydrocarbon compound in a fluidized bed (Abstract; col. 5, lines 27-29), teaches regenerating a spent catalyst in a regenerator that is fluidly connected to the fluidized bed (col. 9, lines 13-20). Pretz further teaches adding supplemental fuel into the regenerator to provide additional heat for the regeneration and also for the subsequent dehydrogenation reaction by heating the catalyst to be returned to the reactor (col. 9, lines 20-21; col. 10, lines 13-21). 
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify the Hossain process by combusting a supplemental fuel in the regeneration unit which would increase the temperature of the catalyst in the fluidized bed reactor and subsequently provide a heat source for the reaction in the fluidized bed reactor, because (i) Hossain teaches regenerating a spent catalyst in a regeneration unit at an elevated temperature, (ii) Pretz, which discloses operating a regenerator fluidly connected to a fluidized bed reactor, teaches that adding a supplemental fuel to the regenerator can provide heat to burn off remaining coke of the catalyst prior to its return to the reactor and also provide heat to the reactor via the heated catalyst (col. 10, liens 13-21), and (iii) this involves application of a known technique to improve a known process to yield predictable result.  

Allowable Subject Matter
Claims 8-11 and 20 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter. No prior art of record, individually or in combination, teaches or makes obvious all of the required features in claims 8-11 and 20.
With regard to claim 8 and its dependent claims 9-11 and 20, no prior art of record teaches or reasonably suggests the claimed feature of (i) contacting a hydrocarbon feed with a dehydrogenation catalyst in a first fluidized bed reactor to produce a dehydrogenation effluent comprising hydrogen, (ii) contacting the dehydrogenation effluent with an oxygen-rich oxygen carrier material in a second fluidized bed reactor to form an oxygen-diminished oxygen carrier material, and (iii) passing the oxygen-diminished oxygen carrier material to a first regeneration unit, wherein said the oxygen-diminished oxygen carrier material is oxidized and passed to the second fluidized bed reactor. The examiner agrees with Applicant that Agaskar fails to teach conducting the hydrogen combustion step (referred to as oxidation in Agaskar) in a fluidized bed reactor and that the reference also does not teach or suggest utilizing a separate regeneration unit for oxidizing the reducible metal oxide (i.e. oxygen carrier) (see Remarks filed on 03/03/2022, pg. 8-9). Therefore, there is no sufficient teaching or suggestion that would have motivated one skilled in the art to modify the Agaskar process and include the missing features noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772